Exhibit 10.5

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 12th day of
August, 2019 (the “Effective Date”),  between Williams Industrial Services Group
Inc. (the “Company”) and Charles E. Wheelock (“Executive”). In consideration of
the mutual covenants contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.         Employment Term.  The Company shall continue to employ Executive, and
Executive accepts continued employment with the Company, upon the terms and
subject to the conditions set forth in this Agreement, for the period beginning
on the Effective Date and ending on the first anniversary of the Effective Date,
unless terminated earlier pursuant to the provisions of this Agreement (the
“Term”). The Term shall be automatically renewed for successive one-year periods
on the terms and subject to the conditions of this Agreement commencing on the
first anniversary of the Effective Date, and on each anniversary date
thereafter, unless terminated earlier pursuant to the provisions of this
Agreement or unless either the Company or Executive gives the other party
written notice, at least 90 calendar days prior to the end of such initial or
extended Term, of its or his intention not to renew this Agreement or the
employment of Executive. For purposes of this Agreement, any reference to the
“Term” of this Agreement shall include the original term and any extension
thereof.

2.         Position and Duties; Location.

(a)        Position and Duties.  During the Term, Executive shall be employed by
the Company as Senior Vice President, Chief Administrative Officer, General
Counsel & Secretary.  Executive shall report solely to the Chief Executive
Officer (“CEO”) and the Board of Directors of the Company (the “Board”) and
shall have such duties, responsibilities and authorities as are customarily
associated with his position and such additional duties and responsibilities
consistent with his positions as may, from time to time, be properly and
lawfully assigned to him.

(b)        Engaging in Other Activities.  During the Term, Executive shall
devote substantially all of his business time, energies and talents to serving
as an officer of the Company, and shall perform his duties conscientiously and
faithfully, subject to the reasonable and lawful directions of the CEO and the
Board and in accordance with the policies, rules and decisions adopted from time
to time by the Company and the Board. During the Term, it shall not be a
violation of this Agreement for Executive, subject to the requirements of
Section 7 hereof, to (i) serve on civic or charitable boards, (ii) with the
consent of the Board, which consent shall not be unreasonably withheld, serve on
corporate boards unrelated to the Company (and retain all compensation in
whatever form for such service), (iii) deliver lectures and fulfill speaking
engagements, and (iv) manage personal investments, so long as such activities
(individually or in the aggregate) do not significantly interfere with the
performance of Executive’s responsibilities as set forth in Section 2(a) of this
Agreement or Executive’s fiduciary duties to the Company.

(c)        Location.  Executive shall perform his duties and responsibilities
hereunder principally at the Company’s corporate headquarters, which currently
is in Tucker, Georgia;





 




provided that Executive may be required under reasonable business circumstances
to travel outside of such location in connection with performing his duties
under this Agreement. 

(d)        Affiliates.  Executive agrees to serve, without additional
compensation, as an officer and director of each of the other members of the
Company’s affiliates, as determined by the Board, provided that such service is
covered by Section 3(f) of this Agreement. As used in this Agreement, the term
“affiliate” shall mean any entity controlled by, controlling, or under common
control with, the Company.

(e)        Stock Ownership Guidelines.  Executive acknowledges and agrees to
comply with the Company’s stock ownership guidelines for his position, as the
same may be amended from time to time.

(f)        Compensation Recovery Policy. Executive acknowledges that,
notwithstanding any provision of this Agreement to the contrary, any incentive
compensation or performance-based compensation paid or payable to Executive
hereunder shall be subject to repayment or recoupment obligations arising under
applicable law or the Company’s Compensation Recovery Policy, as the same may be
amended from time to time.

3.         Compensation and Benefits.

(a)        Base Salary. During the Term, the Company shall pay Executive an
annualized base salary (“Annual Base Salary”) at a rate of $267,800 U.S.,
effective as of the Effective Date,  and payable in regular installments in
accordance with the Company’s normal payroll practices. During the Term, the
Annual Base Salary shall be reviewed by the Board at such time as the salaries
of other senior executives of the Company are reviewed generally. The Annual
Base Salary shall not be reduced other than in connection with an
across-the-board salary reduction which applies in a comparable manner to other
senior executives of the Company. If so increased or reduced,  then such
adjusted salary will thereafter be the Annual Base Salary for all purposes under
this Agreement.

(b)        Annual Incentive.  For each fiscal year during the Term, Executive
shall be eligible to participate in the Company’s  Short-Term Incentive  Plan,
or any successor plan (the “STIP”), under terms and conditions no less favorable
than other senior executives of the Company; provided that Executive’s  “target”
short-term incentive opportunity shall not be less than 50% of his Annual Base
Salary as of the last day of the fiscal year (the “Target STI”).  Executive’s
payment under the STIP for any fiscal year during the Term shall be based on the
extent to which the predetermined performance objectives established by the
Board or a committee thereof have been achieved for that year. The annual
incentive for any fiscal year, if earned, will be paid to Executive by the
Company in accordance with the terms, and subject to the conditions, of the
STIP. 

(c)        Vacation.  During the Term, Executive shall be eligible for paid
vacation in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally; provided that Executive shall
be entitled to paid vacation time at a rate of no less than four (4) weeks per
calendar year. Executive shall use such vacation time at such reasonable time or
times each year as he may determine after consultation with the CEO.





2




(d)        Expense Reimbursement. Executive shall be reimbursed for all
reasonable travel and other out-of-pocket expenses actually and properly
incurred by Executive during the Term in connection with carrying out his duties
hereunder in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally. 

(e)        Benefits.  During the Term, and except as otherwise provided in this
Agreement, Executive shall be eligible to participate in all welfare,
perquisites, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time.

(f)        Indemnification and Insurance. The Company shall indemnify Executive
to the full extent provided for in its corporate charter, bylaws or any other
indemnification policy or procedure as in effect from time to time and
applicable to its other directors and senior executives  and to the maximum
extent that the Company indemnifies any of its other directors and senior
executives, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executives against all costs, charges, liabilities and expenses incurred
or sustained by him in connection with any action, suit or proceeding to which
he may be made a party by reason of his being or having been a director, officer
or employee of the Company or any of its affiliates or his serving or having
served any other enterprise, plan or trust as a director, officer, employee or
fiduciary at the request of the Company or any of its affiliates (other than any
dispute, claim or controversy arising under or relating to this Agreement).

4.         Termination of Employment.

(a)        Death and Disability.  Executive’s employment shall terminate
automatically upon Executive’s death. If the Company determines in good faith
that the Disability (as defined below) of Executive has occurred during the
Term, it may give to Executive written notice in accordance with Section 10 of
this Agreement of its intention to terminate Executive’s employment; provided
that such notice is provided no later than 150 calendar days following the
determination of Executive’s Disability. In such event, Executive’s employment
shall terminate effective on the 30th calendar day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
calendar days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean the inability of Executive to perform the essential duties of the
position held by Executive by reason of any medically determined physical or
mental impairment that is reasonably expected to result in death or lasts for
120 consecutive calendar days in any one-year period, all as determined by an
independent licensed physician mutually acceptable to the Company and Executive
or Executive’s legal representative.

(b)        Cause. Executive’s employment with the Company may be terminated by
the Company with or without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) the continued failure of Executive to perform substantially
Executive’s duties with the Company or any of its affiliates or Executive’s
 material disregard of the directives of the CEO or the Board (in each case
other than any such failure resulting from any medically determined physical or
mental impairment) that is not cured by Executive within 20 calendar days after
a written demand





3




for substantial performance is delivered to Executive by the Company which
specifically identifies the manner in which the CEO or the Board believes that
Executive has not substantially performed Executive’s duties or disregarded a
directive;  (ii) willful material misrepresentation at any time by Executive to
the CEO or the Board;  (iii) Executive’s commission of any act of fraud,
misappropriation (other than misappropriation of a de minimis nature) or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (iv) a conviction, guilty plea or
plea of nolo contendere of Executive for any crime involving dishonesty or for
any felony; (v) a material breach by Executive of his fiduciary duties of
loyalty or care to the Company or any of its affiliates or a material violation
of the Company’s  Code of Business Conduct and Ethics or any other material
breach of a Company policy,  as the same may be amended from time to time;  (vi)
the engaging by Executive in illegal conduct,  gross misconduct,  gross
insubordination or gross negligence that is materially and demonstrably
injurious to the Company’s business or financial condition; or (vii) a material
breach by Executive of his obligations under Section 7 or 8 of this Agreement
that is not cured (if curable) by Executive within 20 calendar days after
written demand for such cure is delivered to Executive by the Company which
specifically identifies the manner in which the Company believes that Executive
has materially breached his obligations.

(c)        Good Reason.  Executive’s employment with the Company may be
terminated by Executive with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without Executive’s consent: (i) a material reduction by the Company of
Executive’s title, duties, responsibilities or reporting relationship set forth
in Section 2(a); (ii) a material reduction by the Company of Executive’s Annual
Base Salary (other than as permitted in Section 3(a) of this Agreement) or
Executive’s  Target STI; (iii) the relocation of Executive’s principal place of
employment as set forth in Section 2(c) of this Agreement;  or (iv)  any other
material breach of this Agreement by the Company.  A termination of Executive’s
employment by Executive shall not be deemed to be for Good Reason unless (x)
Executive gives notice to the Company of the existence of the event or condition
constituting Good Reason within 30 calendar days after such event or condition
initially occurs or exists, and (y) the Company fails to cure such event or
condition within 30 calendar days after receiving such notice. Additionally,
Executive must terminate his employment within 120 calendar days after the
initial occurrence of the circumstance constituting Good Reason for such
termination to be “Good Reason” hereunder.

(d)        Notice of Termination.  Any termination by the Company for Cause, or
by Executive for Good Reason, shall be communicated by Notice of Termination to
the other party in accordance with Section 10.  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 calendar days after the giving of such notice).
The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or Executive, respectively,
hereunder or preclude the Company or Executive, respectively, from asserting
such fact or circumstance in enforcing the Company’s or Executive’s rights
hereunder.





4




(e)        Date of Termination.  “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be,
(ii) if Executive’s employment is terminated by the Company other than for Cause
or Disability, or if Executive voluntarily resigns without Good Reason, the date
on which the terminating party notifies the other party that such termination
shall be effective, provided that on a voluntary resignation without Good
Reason, the Company may, in its sole discretion, make such termination effective
on any date it elects in writing between the date of the notice and the proposed
date of termination specified in the notice, (iii) if Executive’s employment is
terminated by reason of death, the date of death of Executive, or (iv) if
Executive’s employment is terminated by the Company due to Disability, the
Disability Effective Date.

(f)        Resignation from All Positions.  Notwithstanding any other provision
of this Agreement, upon the termination of Executive’s employment by the Company
for any reason, Executive shall immediately resign from all positions that he
holds or has ever held with the Company and its affiliates. Executive hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.

5.         Severance Payments.

(a)        Good Reason, Other than for Cause.  If the Company shall terminate
Executive’s employment other than for Disability or Cause (including by reason
of not renewing the Term), or if Executive shall terminate employment for Good
Reason:

(i)         The Company shall pay, or cause to be paid, to Executive the sum of:
(A) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; and (B) any accrued vacation
pay, to the extent not previously paid (the sum of the amounts described in
clauses (A) and (B) shall be referred to as the “Accrued Benefits”).  The
Accrued Benefits shall be paid in a single lump sum within 30 calendar days
after the Date of Termination.

(ii)        Subject to Section 6 hereof, the Company shall continue to pay, or
cause to be paid, to Executive, continued Annual Base Salary (without taking
into account any reduction to the Annual Base Salary that constitutes Good
Reason for Executive’s termination),  for the 12-month period commencing on the
Date of Termination (such period, the “Severance Period”), payable over the
Severance Period in equal semi-monthly or other installments (not less
frequently than monthly), commencing with the first regular payroll date
occurring after the Release required by Section 6 becomes effective and
irrevocable in accordance with its terms (and with the first such installment
including any such Annual Base Salary amount that otherwise would have been paid
earlier in the Severance Period, and the remaining installments being paid as
otherwise scheduled assuming payments had begun immediately after the Date of
Termination). Notwithstanding the foregoing, if the termination described in
this Section 5(a) occurs within 90 calendar days prior to, or within 2 years
following, a Change in Control (as defined in the Company’s 2015 Equity
Incentive Plan (the “Equity Incentive Plan”)),  then, in addition to the amounts
described in the first sentence of this Section 5(a)(ii): (A) the Company





5




shall pay or cause to be paid to Executive,  in lieu of any Pro-Rated Annual
Incentive under Section 5(a)(iv), a lump sum payment equal to Executive’s Target
STI under the STIP for the year in which the Date of Termination occurs (without
pro-ration), payable on the first regular payroll date occurring after the
Release required by Section 6 becomes effective and irrevocable in accordance
with its terms; and (B)  to the extent that the same treatment is not otherwise
provided under the Equity Incentive Plan and the applicable award agreements,
each of Executive’s then outstanding equity incentive awards shall become vested
in full (without pro-ration), with any specified performance objectives with
respect to such outstanding awards deemed to be satisfied at the “target” level.

(iii)       Subject to Section 6 hereof, the Company shall pay to Executive the
amount of any annual incentive that has been earned by Executive under the STIP
for a completed fiscal year or other measuring period preceding the Date of
Termination (or that would have been earned by Executive had his employment
continued through the date such annual incentive is paid to other senior
executives), but has not yet been paid to Executive (the “Prior Year Annual
Incentive”), payable in a single lump sum no later than the date that annual
incentives are payable to other participants in the STIP for that fiscal
year (pursuant to the terms of the STIP).

(iv)       Subject to Section 6 hereof, if and only if Executive’s Date of
Termination occurs at least three (3) full calendar months after the beginning
of the Company’s fiscal year, and except as otherwise provided in Section
5(a)(ii),  Executive will be eligible to receive an annual incentive under the
STIP for the fiscal year during which the Date of Termination occurs, determined
as if Executive had remained employed for the entire year (and any additional
period of time necessary to be eligible to receive the annual incentive for the
year), based on actual Company performance during the entire fiscal year and
without regard to any discretionary adjustments that have the effect of reducing
the amount of the annual incentive (other than discretionary adjustments
applicable to all senior executives who did not terminate employment), and
assuming that any individual goals applicable to Executive were satisfied at the
“target” level, pro-rated based on the number of days in the Company’s fiscal
year through (and including) the Date of Termination (the “Pro-Rated Annual
Incentive”).  The Pro-Rated Annual Incentive shall be payable in a single lump
sum at the same time that payments are made to other participants in the STIP
for that fiscal year (pursuant to the terms of the STIP).

(v)        Subject to Section 6 hereof,  if Executive timely elects continued
health and dental coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company will pay Executive’s full COBRA
premiums to continue his coverage (including coverage for his eligible
dependents, if applicable) (the “COBRA Premiums”) for the 12-month period
commencing on the Date of Termination (the “COBRA Premium Period”). The COBRA
Premium Period runs concurrently with the Severance Period. During the COBRA
Premium Period, an amount equal to the applicable COBRA Premiums (or such other
amounts as may be required by law) will be included in Executive’s income for
tax purposes to the extent required by applicable law and the Company may
withhold taxes from Executive’s other compensation for this purpose.
Notwithstanding the foregoing, if Executive becomes re-employed with another
employer and is eligible to receive substantially equivalent health benefits
under another employer-provided plan, then the Company’s payment obligations and
Executive’s right to the subsidized premium payments as described in this
Section 5(a)(v) shall cease.





6




(vi)       To the extent not theretofore paid or provided, the Company shall pay
or provide, or cause to be paid or provided, to Executive (or his estate) any
other amounts, benefits or equity awards required to be paid or provided or
which Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company, including any benefits to
which Executive is entitled under Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”) in
accordance with the terms and normal procedures of each such plan, program,
policy or practice or contract or agreement, based on accrued and vested
benefits through the Date of Termination.

(b)        Cause; Other than for Good Reason.  If, during the Term, Executive’s
employment is terminated for Cause, or if Executive voluntarily terminates his
employment without Good Reason, then the Company shall pay or provide to
Executive the Accrued Benefits, payable in accordance with Section 5(a)(i) of
this Agreement, and the Other Benefits, and no further amounts shall be payable
to Executive under this Section 5 after the Date of Termination.  

(c)        Disability and Death.  If, during the Term, Executive’s employment is
terminated for Disability or Executive dies, then the Company shall pay or
provide to Executive (or his estate) (i) the Accrued Benefits, payable in
accordance with Section 5(a)(i) of this Agreement, (ii) the Other Benefits,
(iii) subject to Section 6 hereof, the Prior Year Annual Incentive, payable in
accordance with Section 5(a)(iii) of this Agreement, (iv)  subject to Section 6
hereof, and if and only if Executive’s Date of Termination occurs at least 3
full calendar months after the beginning of the Company’s fiscal year, the
Pro-Rated Annual Incentive, payable in accordance with Section 5(a)(iv) of this
Agreement, and (v)  in the case of termination for Disability, and subject to
Section 6 hereof, an amount equal to the excess, if any, of Executive’s Annual
Base Salary for 6 months, over the amounts payable to Executive under the
Company’s short-term disability insurance program, which amount shall be payable
in equal semi-monthly or other installments (not less frequently than monthly)
over the period commencing on the Date of Termination and ending 6 months
thereafter, with the installments that otherwise would be paid within the first
60 calendar days after the Date of Termination being paid in a lump sum (without
interest) on the 60th day after the Date of Termination and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the Date of Termination.

(d)        Full Settlement; Offset.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or any of its
affiliates may have against Executive or others, except as otherwise may be
provided in this Section or Section 2(f) hereof. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.

(e)        Section 280G. In the event it shall be determined that any payment or
distribution by the Company or any of its affiliates to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (the “Total Payments”), is or will be
subject to the excise tax (the “Excise Tax”)  imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be





7




reduced to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax benefit to
Executive after reducing Executive’s Total Payments to the Safe Harbor Cap is
greater than the net after-tax (including the Excise Tax) benefit to Executive
without such reduction. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the cash payments made pursuant to
Section 5(a)(ii) of this Agreement,  then to the payment made pursuant to
Section 5(a)(iii) of this Agreement, then to any payment made pursuant to
Section 5(a)(iv) of this Agreement, then to any payment made pursuant to Section
5(a)(v) of this Agreement,  and then to any other payment that triggers such
Excise Tax in the following order: (i) reduction of cash payments; (ii)
cancellation of accelerated vesting of performance-based equity awards (based on
the reverse order of the date of grant); (iii) cancellation of accelerated
vesting of other equity awards (based on the reverse order of the date of
grant); and (iv) reduction of any other payments due to Executive (with benefits
or payments in any group having different payment terms being reduced on a
pro-rata basis).  All mathematical determinations, and all determinations as to
whether any of the Total Payments are “parachute payments” (within the meaning
of Section 280G of the Code), that are required to be made under this paragraph,
including determinations as to whether the Total Payments to Executive shall be
reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving at
such determinations, shall be made at the Company’s expense by a nationally
recognized accounting firm mutually acceptable to the Company and Executive.

6.         Release. Notwithstanding anything contained herein to the contrary,
the Company shall not be obligated to make any payment or provide any benefit
under Sections 5(a)(ii), (iii),  (iv) and (v), or Sections 5(c)(iii), (iv) and
(v) hereof unless: (a) Executive or Executive’s legal representative first
executes within 50 calendar days after the Date of Termination a release of
claims agreement in the form attached hereto as Exhibit A, with such changes as
the Company, after consulting with Executive or Executive’s legal
representative, may determine to be required or reasonably advisable in order to
make the release enforceable and otherwise compliant with applicable law (the
“Release”), (b) Executive does not revoke the Release, and (c) the Release
becomes effective and irrevocable in accordance with its terms.

7.         Restrictive Covenants.  Executive acknowledges and agrees that he
shall at all times be subject to, and obligated to comply with, the restrictive
covenants contained in the equity award agreements issued under a Company equity
plan, as amended from time-to-time.    Executive agrees that in the event of a
breach by Executive of this Section 7, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may (with the
sole exception of the Accrued Benefits, Other Benefits or any other payments
that may be required by state or federal law (if any)), cease any further
payments under Section 5 hereof and/or vesting of equity awards.

8.         Cooperation in Investigations and Proceedings. During the Term and
for a period of 5 years thereafter, Executive shall cooperate with the Company
and its affiliates, upon the Company’s reasonable request, with respect to any
internal investigation or administrative, regulatory or judicial proceeding
involving matters occurring, in whole or in part, during such employment with
the Company and within the scope of Executive’s duties and responsibilities to
the Company during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a





8




subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment). In requesting Executive’s cooperation, the Company shall take
into account his other personal and professional obligations. Executive shall be
reimbursed for the reasonable expenses Executive incurs in connection with any
such cooperation and/or assistance and shall receive from the Company hourly
compensation equal to the Annual Base Salary immediately prior to the Date of
Termination divided by 1,800 hours, in each case in connection with any
assistance or cooperation that occurs after the Date of Termination.  Any such
reimbursements or per diem compensation shall be paid to Executive no later than
the 15th day of the month immediately following the month in which such expenses
were incurred or such cooperation and/or assistance was provided (subject to
Executive’s timely submission to the Company of proper documentation with
respect thereto).    Executive agrees that in the event of a breach by Executive
of this Section 8, the Company, in addition and supplementary to other rights
and remedies existing in its favor, may (with the sole exception of the Accrued
Benefits, Other Benefits or any other payments that may be required by state or
federal law (if any)), cease any further payments under Section 5 hereof and/or
vesting of equity awards.

9.         Survival.  Subject to any limits on applicability contained therein,
Sections 2(f), 3(f), 4(f), 5, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 19 and 20
 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Term or this Agreement.

10.       Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient. Notices to Executive shall be sent to the address of Executive most
recently provided to the Company. Notices to the Company should be sent
to Williams Industrial Services Group Inc., 100 Crescent Centre Parkway, Suite
1240, Tucker, GA 30084, Attention: Chief Executive Officer.  Any notice under
this Agreement will be deemed to have been given when so delivered, sent or
mailed.

11.       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

12.       Source of Payment.  Any payments to Executive under this Agreement
shall be paid from the Company’s general assets.

13.       Complete Agreement.  This Agreement (along with the other documents
referenced herein) embodies the complete agreement and understanding between the
parties with respect to the subject matter hereof and effective as of its date
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof in any way (including, but not limited to, any offer
letter from the Company to Executive, which the parties acknowledge is hereby
superseded, replaced in its entirety and considered null and void as of the
Effective Date). The parties hereby





9




acknowledge that, as of the Effective Date, Executive shall cease to participate
in the Company’s Executive Severance Plan without further action or notice,
 that the payments and benefits provided under Section 5 shall be in full
satisfaction of the Company’s obligations to Executive upon his termination of
employment and in no event shall Executive be entitled to severance benefits (or
other damages in respect of a termination of employment or claim for breach of
this Agreement) beyond those specified in Section 5 hereof.

14.       Withholding of Taxes.  The Company and its affiliates may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as the Company and its affiliates are required to withhold pursuant to any
law or government regulation or ruling.

15.       Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

16.       Successors and Assigns.  

(a)        This Agreement is personal to Executive, and, without the prior
written consent of the Company, shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

(b)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 16(c),
without the prior written consent of Executive this Agreement shall not be
assignable by the Company, except to an affiliate.

(c)        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
“Company” means the Company as hereinbefore defined and any successor to its
business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

17.       Choice of Law; Jurisdiction; Venue. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of Georgia, without regard to conflicts of law principles. Executive
agrees and consents to jurisdiction, and agrees that venue is proper, in the
state courts of or federal courts in the State of Georgia. Any action seeking an
order, ruling, declaratory judgment, or similar relief that this Agreement, or
any section, paragraph or subpart thereof, is unenforceable in whole or in part,
shall be brought in the Superior Court of Dekalb County, Georgia or the United
States District Court for the Northern District of Georgia, or, if Executive
resides in Georgia, the Superior Court of the Georgia county in which Executive
resides, which courts shall be the sole and exclusive venues for any such
action, unless such claim is raised as a counterclaim or defense against an
action seeking enforcement of any section, paragraph or subpart of this
Agreement.





10




18.       Voluntary Agreement.  Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with legal, tax
or other adviser(s) of such party’s choice before executing this Agreement.

19.       Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

20.       Section 409A Compliance.

(a)        In General.  Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”),  imposes payment restrictions on “nonqualified
deferred compensation”  (i.e., potentially including payments owed to Executive
upon termination of employment). Failure to comply with these restrictions could
result in negative tax consequences to Executive, including immediate taxation,
interest and a 20% additional income tax. It is the Company’s intent that this
Agreement be exempt from the application of, or otherwise comply with, the
requirements of Section 409A. Specifically, any taxable benefits or payments
provided under this Agreement are intended to be separate payments that qualify
for the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the involuntary separation pay exceptions to Section 409A, to the maximum extent
possible. If neither of these exceptions applies, and if Executive is a
“specified employee” within the meaning of Section 409A, then notwithstanding
any provision in this Agreement to the contrary and to the extent required to
comply with Section 409A, all amounts that would otherwise be paid or provided
during the first 6 months following the Date of Termination shall instead be
accumulated through and paid or provided (without interest) on the first
business day following the 6-month anniversary of the Date of Termination.

(b)        Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and Executive is no
longer providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its affiliates as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding any other provision of this Agreement
to the contrary, but only to the extent necessary to comply with Section 409A,
if the period in which the Release required by Section 6 of this Agreement must
be provided and become effective and irrevocable in accordance with its terms
begins in one calendar year and ends in a second calendar year, payment of any
nonqualified deferred compensation shall be made or commence on the later of (i)
the first payroll date of the second calendar year, or (ii) the first payroll
date after the date that the Release becomes effective and irrevocable in
accordance with its terms





11




(c)        Reimbursements.  With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

[Signatures On Next Page]





12




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

    

EXECUTIVE

 

 

 

 

 

 

/s/ Tracy D. Pagliara

 

/s/ Charles E. Wheelock

By: Tracy D. Pagliara

 

Charles E. Wheelock

Its: Chief Executive Officer

 

 

 

 



13



 

EXHIBIT A
GENERAL RELEASE

This General Release (this “Release”) is made and entered into as of this [●]
day of [●], 20[●], by and between Williams Industrial Services Group Inc. (the
“Company”) and Charles E. Wheelock (“Executive”).

1.         Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of [●], 20[●] (the “Separation Date”).

2.         Payments and Benefits.  Upon the effectiveness of the terms set forth
herein, the Company shall provide Executive with the benefits set forth in
Sections 5(a)(ii), (iii),  (iv) (if applicable) and (v) of the Employment
Agreement between Executive and the Company dated as of ___, 2019 (the
“Employment Agreement”), upon the terms, and subject to the conditions, of the
Employment Agreement.

3.         No Liability. This Release does not constitute an admission by the
Company or its affiliates or their respective officers, directors, partners,
agents, or employees, or by Executive, of any unlawful acts or of any violation
of federal, state or local laws.

4.         Release.  In consideration of the payments and benefits set forth in
Section 2 of this Release, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, expenses, attorney fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
ever have against the Releasees relating to or arising out of Executive’s
employment or separation from employment with the Company Group, from the
beginning of time and up to and including the date Executive executes this
Release. This Release includes, without limitation: (a) law or equity claims;
(b) contract (express or implied) or tort claims; (c) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy contract or tort, and implied covenant of good faith and fair dealing;
(d) claims under or associated with any of the Company Group’s incentive
compensation plans or arrangements; (e) claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including without
limitation under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights
Act of 1964 as amended by the Civil Rights Act of 1991, the Equal Pay Act of
1963, and the Americans with Disabilities Act of 1990, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair
Labor Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act





A-1

 




or any other foreign, federal, state or local law or judicial decision); (f)
claims arising under the Employee Retirement Income Security Act; and (g) any
other statutory or common law claims related to Executive’s employment with the
Company Group or the separation of Executive’s employment with the Company
Group.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date he signs this Release. This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act. Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

Notwithstanding the foregoing provisions of this Section 4,  nothing herein
shall release the Company Group from (i) any obligation under the Employment
Agreement; (ii) any obligation to provide benefit entitlements under any Company
benefit or welfare plan that were vested as of the Separation Date; and (iii)
from any rights or claims that relate to events or circumstances that occur
after the date that the Executive executes this Release.

5.         Bar.  Executive acknowledges and agrees that if he should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 2 of the Release.

6.         Right to Engage in Protected Activity.  Nothing contained in this
Release limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing in this Release or the Employment Agreement or
any other Company agreement, policy, practice, procedure, directive or
instruction shall prohibit Executive from reporting possible violations of
federal, state or local laws or regulations to any Government Agency or making
other disclosures that are protected under the whistleblower provisions of
federal, state or local laws or regulations. Executive does not need prior
authorization of any kind to make any such reports or disclosures and Executive
is not required to notify the Company that Executive has made such reports or
disclosures. If Executive files any charge or complaint with any Government
Agency, and if the Government Agency pursues any claim on Executive’s behalf, or
if any other third party pursues any claim on Executive’s behalf, Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action) from the Releasees
that arises out of alleged facts or circumstances on or before the effective
date of this Release; provided that nothing in this Release or the Separation
Agreement limits any right Executive may have to receive a whistleblower award
or bounty for information provided to the Securities and Exchange Commission or
other Government Agency.





A-2




7.         Governing Law.  This Release shall be governed by and construed in
accordance with the laws of the State of Georgia, without regard to conflicts of
laws principles.

8.         Acknowledgment.  Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney. Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled. Executive acknowledges and reconfirms the
promises in Section 7 and 8 of the Employment Agreement.

9.         Revocation.  Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 10 of the
Employment Agreement, and this Release shall not become effective or enforceable
until such revocation period has expired. Executive understands that if he
revokes this Release, it will be null and void in its entirety, and he will not
be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of the Release.

10.       Miscellaneous. This Release is the complete understanding between
Executive and the Company Group in respect of the subject matter of this Release
and supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

11.       Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

    

EXECUTIVE

 

 

 

[Form of release – Do not sign]

 

[Form of release – Do not sign]

 

 

 

By:

 

 

Charles E. Wheelock

Its:

 

 

 

 

A-3

